ORDER
This matter having been duly presented to the Court on the application of HUBERT JOHNSON, formerly of NEWARK, who was admitted to the bar of this State in 1973 and suspended from the practice of law on December 16, 1982, and the Court having on April 19, 1989, conditioned the reinstatement of respondent to the practice of law on the submission by respondent of proof of his enrollment in and satisfactory completion of the five core courses in basic legal education offered by ICLE, and certain other conditions; and respondent having submitted proof of his enrollment in and satisfactory completion of said core courses, and good cause appearing;
It is ORDERED that HUBERT JOHNSON be and is hereby restored to the practice of law subject to the following conditions:
1. Respondent’s practice is to be under the supervision of an attorney approved for respondent’s proctorship by the Office of Attorney Ethics, under terms and conditions to be established by the Office of Attorney Ethics in accordance with administrative guideline No. 28, said proctorship to continue until the further order of this Court;
2. Respondent shall pay the costs incurred in the disciplinary proceedings in $300 monthly payments, the first payment to be made on May 1, 1991;
3. Respondent shall submit proof of his enrollment in and satisfactory completion of the balance of the Skills and Methods Course within two years of the filing date of this Order.